Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00737-CV

       IN THE INTEREST OF J.D.A.O., D.E.O., A.R.O., AND E.R.T., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-00648
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
         Appellant’s first motion for extension of time to file her brief is GRANTED. Appellant’s
brief is due on January 17, 2017.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court